OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the preliminary amendment filed 12/7/2020.
Claims 1-18 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-13, and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05. Examiner recommends removing the term “preferably”. Claims 6-7 depend from claim 5 and are similarly rejected.
Regarding claim 10, the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not sure what is required by “substantially greater” pressure. Examiner recommends removing “substantially”. Claims 11-13, 17, and 18 depend from claim 10 and are similarly rejected.
Regarding claim 16, a pressure of 1.5 bar is greater than about atmospheric pressure (1.013 bar). This is further evidenced in the specification which states “atmospheric pressure or slightly higher pressure (e.g. 1.5 bar)” (as published par. 0008). Examiner recommends amending claim 16 to depend from claim 8 instead of claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (US 2015/0008116).
With respect to claims 1, 3-7,  Fillippi teaches a method and apparatus (which includes installation of the apparatus)  methanol distillation plant comprising a higher distillation column (200), a medium pressure column (300) and a low pressure column (400), each having a reboiler (figure 1; 0050-0066). The vapor of the HP column flows through a line to and heats the reboiler of the MP column and the vapor from the MP column flows through a line to and heats the LP column (figure 1; 0050-0066). The streams are at least partially condensed and returned to the columns (figure; 00234).The apparatus includes a flow line for the bottoms water stream from the HP column (figure 1). Filippi teaches wherein pressures include e.g. HP of about 18-20 bar or greater than 20-30 bar (0018; 0032), a medium pressure of about 8-10 bar and a low pressure of about 1-1.5 bar or 2 bar (0028; 0033). The section of the methanol distillation plant receives a stream of crude methanol (103) (figure 1).  
Filippi is silent regarding wherein the method is for “revamping” an existing unit but recognizes the existing units include the MP and LP columns as described and the inventive process includes the third HP column with vapor feeding the MP reboiler. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to install a third HP column to tie in and use with existing MP and LP columns in the mode defined in Filippi to create an integrated and inventive process utilizing available materials/systems. 
Note, claim 1 recites installation of a third column which is connected to the existing system through via the HP vapor line, but does not claim any additional limitations which would require a parallel orientation over series. 
With respect to claim 2, Filippi teaches withdrawing fusel oil in the prior art and inventive process, but does not explicitly teach removing such from the HP column. However, the removal of additional side streams from one or more of the columns provides, including fusel oil for further treatment, would have been within the skill of one in the art at the time of filing and provides product and operational flexibility. 
Allowable Subject Matter
Claims 8, 9, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious a process as claimed in claim 8 wherein a third HP column is installed in an existing methanol distillation plant containing MP and LP columns as defined in claim 8. Specifically, the art fails to teach installation of an HP column to the existing unit connected by installation of a branch directing part of the liquid to the newly installed HP column and instillation of a vapor line directing vapor from the HP column to the MP reboiler. 
A methanol distillation plant having an MP column, an LP column, and MP and LP column reboilers, wherein the MP vapor is connected to and provides heat to the LP reboiler is known in the art and admitted prior art in claim 1. The closest art of record, Filippi, teaches a connecting a third HP column to an MP column and LP column, wherein methanol is fed to a topping column, the bottom from the topping column is fed to the HP column, the bottom of the HP column feeds the MP column and the HP vapor from the top of the column is connected to and heats the MP reboiler (figure 1), as discussed above. However, the HP column, MP column, and LP column are installed in series with the vapor of the upstream column heating the reboiler of the subsequent column. The crude methanol feed enters the HP column, the HP bottom stream feeds the MP column, and the MP bottom stream feeds the LP column. There is no teaching or reason to install a branching line directing a portion of the feed to the HP column and a separate portion to the MP and LP columns in parallel as required by claim 8. While one might be motivated to install and feed methanol to a second separate train in parallel in order to increase capacity, in view of the prior art two-column process or the prior art process of Filippi, this would result in duplicate trains. There is no teaching that would render obvious the installation of an HP column in parallel to a train having MP and LP columns and configured as in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/            Examiner, Art Unit 1771